Case 1:19-cr-00356-RM Document 208 Filed 03/16/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Action No. 1:19-cr-356-RMS-14

UNITED STATES OF AMERICA,

       Plaintiff,

v.

14.    RAYO COSMOPOLITINA TEETER,

     Defendant.
_____________________________________________________________________

  UNOPPOSED MOTION FOR RELEASE WITH AN ADDITIONAL CONDITION OF
                                BOND
_____________________________________________________________________

       Defendant Rayo Teeter, by and through her attorney, Dru Nielsen, hereby moves

the Court to enter an Order directing that she be released pending trial with an additional

condition that she reside and participate in sober living.   Ms. Teeter states the following

grounds:

       1.      Ms. Teeter was initially arrested in this matter on January 15, 2020.    On

January 21, 2020, Ms. Teeter was granted release with conditions.            After a status

conference held on February 11, 2020 before the Honorable Judge Raymond P. Moore,

Ms. Teeter was arrested on suspicion that she violated the condition of her release that

she not use controlled substances.

       2.      On February 13, 2020, Ms. Teeter appeared before Magistrate Judge

Hegarty for an initial appearance related to the arrest warrant.    The parties notified the

court that they had an agreement that the Defendant shall remain in custody until a bed

opens in an inpatient program approved by Probation. After 30 days if a program is
Case 1:19-cr-00356-RM Document 208 Filed 03/16/20 USDC Colorado Page 2 of 3




unavailable, the Government is agreeable to revisit the possibility of an outpatient

program. Doc. # 161.

        3.   With help from Probation Officer Edward Gadden, undersigned counsel has

attempted to identify an inpatient program for Ms. Teeter. Unfortunately, those efforts

were not successful as there are simply very few inpatient options that suit Ms. Teeter’s

criteria.

        4.   Fortunately, Ms. Teeter had already identified a sober living home prior to

her being remanded into custody. Ms. Teeter, who has now been in the Denver County

Jail for thirty days, has been accepted into the Gospel Homes for Women Sober Living

Home. (See Attachment A - Acceptance Letter).

        5.   Undersigned counsel has shared the acceptance letter and conferred with

Assistant United States Attorney Stephanie Podolak and Probation Officer Edward

Gadden about Ms. Teeter’s acceptance into Gospel Homes for Women Sober Living

Home. Probation and the Government are agreeable to releasing Ms. Teeter with the

original conditions plus the added condition that she reside and participate in the Gospel

Homes for Women sober living program.

        6.   While in custody at the Denver County Jail, Ms. Teeter has been

participating in the Side by Side Program.      Ruth Damerson, Side by Side Instructor,

describes Ms. Teeter as being an engaged and “avid participant” in the program.      (See

Attachment B – Email from Side by Side Instructor)




                                            2
Case 1:19-cr-00356-RM Document 208 Filed 03/16/20 USDC Colorado Page 3 of 3




       WHEREFORE, Ms. Teeter asks this Court to grant her release pending trial with

the original conditions of bond plus the additional condition that she reside and participate

in the Gospel Homes for Women Sober Living Home.

       Dated this 16th day of March, 2020.

                                          Respectfully submitted,

                                           s/ Dru Nielsen
                                          Dru Nielsen, #28775
                                          Eytan Nielsen LLC
                                          3200 Cherry Creek South Drive
                                          Suite 720
                                          Denver, CO 80209
                                          (720) 440-8155
                                          (720) 440-8156
                                          dru@eytan-nielsen.com
                                          Counsel for Defendant



                                 CERTIFICATE OF SERVICE

I hereby certify that on Monday, March 16, 2020, I electronically filed the foregoing
UNOPPOSED MOTION FOR RELEASE WITH AN ADDITIONAL CONDITION OF
BOND with the Clerk of Court using the CM/ECF system, which will automatically send
notification of such filing to all opposing counsel of record.


                                                  s/ Dru Nielsen
                                                  Dru Nielsen




                                             3
